PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/156,228
Filing Date: 10 Oct 2018
Appellant(s): Matthews, William, T.



__________________
Mr. David J. Muzilla, Reg. No.: 50914
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/22/2021, appealing from the Office Action mailed on 09/25/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 9-14, 19-24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yang (2015/0135389).
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2015/0135389) in view of Sernfalt (US 2017/0224536).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2015/0135389) in view of Fergason (US 2005/0017152).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2015/0135389) in view of Denis (US 2016/0125653).


(2) Response to Argument

a. Appellant Argues that Yang does not teach or suggest the programmable selection device, as specifically programmed, to automatically select at least a shade and a sensitivity of the auto-darkening device for transitioning to the darkened state in response to at least the present welding current setting and the present welding mode setting.  Appellant further argues, in Yang, the user may select for example a delay, a welding mode, or a shade level. So, in Yang, it is the user making all of these selections.  Yang simply provides a user interface that allows the user to make certain selections.  In Yang, there is no automatic selection of shade and sensitivity based on something else.  

In response to Appellant’s arguments, the Examiner notes that Yang discloses a head-mounted device for use in arc welding (30, fig.12), which is the eye protection device 20 or 22.  Figure 3 shows device 22 including a controller 100, welding activity detection circuit 200, sensor circuit 210, ADF driver 400, ADF 500, transmission control circuit 300 and user interface 600. Par [0023] states that controller 100 is a digital controller, such as a programmed microcontroller with one or more software programs stored in a memory.  The controller 100 is configured to convert from any input devices such as, welding activity detection 200 and transmission control circuit 300 into drives signals by BLUE TOOTH (par [0024]). Par [0026], states the ADF driver 400 serves as a power state, and causes the ADF 500 to be an undarkened state or a darkened state. Furthermore, Par [0033] of Yang states that “the eye protection device 22 (fig.3) or ADF 500 may have both a manual mode, in which a user selects a desired shade level to which the ADF driver 400 devices the ADF 500 during welding, or an automatic mode in which the shade level changes during welding in response to detected brightness variations detected by brightness sensor” and furthermore, the eye protection device 22 may have only an automatic mode.  Therefore, Yang does in fact teach a programmable selection device that is programmed to automatically select at least a shade and sensitivity of the auto darkening device as required by the claims.
	b. Appellant Argues that claims 5-8, 15-18 are allowable 
In response to Appellant’s argument, the appellant adds no new arguments in the appeal brief, but rather relies on the above argument. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Timothy K Trieu/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.